                                                       Entered on Docket
                                                       April 08, 2020
                                                       EDWARD J. EMMONS, CLERK
                                                       U.S. BANKRUPTCY COURT
                                                       NORTHERN DISTRICT OF CALIFORNIA


     Marc Voisenat (CSB# 170935)
1    2329A Eagle Avenue
     Alameda, Ca. 94501                              The following constitutes the order of the Court.
2    Tel: (510) 263-8664                             Signed: April 8, 2020
     Fax: (510) 272-9158
3    Email: Voisenat@gmail.com
                                                     ________________________________________
4
     Attorney for Debtor                             Charles Novack
                                                     U.S. Bankruptcy Judge
5
     Mae Eddie Phillips

6

7

8                                     United States Bankruptcy Court

9                                      Northern District of California

10   In re:                                                 Case No.: 19-40887

11   Mae Eddie Phillips                                     Chapter 13

12                   Debtor                                 ORDER APPROVING THE SALE
                                                            OF 5271-5273 LOCKSLEY AVENUE,
13                                                          OAKLAND, CA 94618
14                                                          Date:      March 31, 2020
                                                            Time:      1:30 p.m.
15
                                                            Crtrm:     215
16
              On the above date and time, the debtor made an Oral Motion for an order approving and
17
     authorizing the Debtor to sell the real property located at 5271-5273 Locksley Avenue, Oakland,
18
     CA 94618 (“Locksley”) to Nima John Wedlake for $1,200,000.
19
              Appearances were stated on the record. The court having considered the record and the
20
     oral argument of counsel hereby orders as follows:
21
              The motion to approve the sale of the 5271-5273 Locksley Avenue, Oakland, CA 94618
22

23   (the “Real Property”) to Nima John Wedlake for $1,200,000 is GRANTED.

24            IT IS FURTHER ORDERED AS FOLLOWS:

25    1.      The debtor is authorized to pay all necessary closing costs from the proceeds of sale of




     Case: 19-40887       Doc# 114                   -1-
                                        Filed: 04/08/20    Entered: 04/08/20 14:36:59        Page 1 of 4
      the Real Property; and
1
      2.     The terms of the sale are fair and reasonable and the sale between the Debtor and the
2
      Buyer was negotiated in an arm's length transaction without duress or coercion and the Buyer is
3
      purchasing the Real Property in good faith pursuant to 11 U.S.C. §363(m); and
4
      3.     The sale is in the best interest of the estate and a reasonable exercise of the debtor’s
5
      business judgment and the debtor is authorized to execute any and all documents, and to take
6
      any and all reasonably necessary steps to conclude the sale; and
7
      4.     The debtor is authorized to pay the deed of trust of U.S. Bank, N.A. and Ellen Vander
8
      Laan pursuant to their payment demand.
9
      5.     The pre-petition portion of the U.S. Bank, N.A (pursuant to claim #2 or any subsequent
10
      amended claim) shall be paid through the Chapter 13 Plan (“Plan”).
11
      6.     Pursuant to 28 U.S.C. §586 (e), the Chapter 13 Trustee is entitled to statutory fees for
12
      payment of impaired claims, including but not limited to U.S. Bank, N.A./SN Servicing
13
      Corporation (Claim No. 2-1).
14
      7.     The Debtor and Chapter 13 Trustee agree that the balance of impaired claim(s) listed
15
      above shall be paid by the escrow officer, who shall act as the disbursing agent on behalf of the
16
      Chapter 13 Trustee, and that the Chapter 13 Trustee is authorized to statutory fees upon such
17
      payment. For purposes of the confirmed plan, these distributions shall be considered "payments
18
      under the plan."
19
      8.     The Chapter 13 Trustee shall make a net proceeds demand into escrow which must be
20

21    satisfied as a condition for closing.

22    9.     In addition, the Chapter 13 Trustee is authorized to demand payment of all non-priority

23    unsecured creditors, along with her statutorily approved fees, through escrow.

24    10.    The title company must comply with any and all demands of the Chapter 13 Trustee

25    (including, but not limited to production of documents related to the sale) as a condition of




     Case: 19-40887       Doc# 114                   -2-
                                        Filed: 04/08/20     Entered: 04/08/20 14:36:59         Page 2 of 4
      escrow closing and shall send a copy of the Final Seller's Settlement Statement within seven
1
      days of closing.
2
      11.   The debtor is authorized to receive from the proceeds of sale, her homestead exemption
3
      in the amount of $175,000; and
4
      12.   The stay under Federal Rule of Bankruptcy Procedure Rule 6004(h) is waived; and
5
      13.   The debtor is authorized to execute any and all documents, and to take any and all
6

7     reasonably necessary steps to conclude the sale; and

8     14.   The Chapter 13 Trustee shall be entitled to receive a certified final copy of the HUD-1.

9     Approved as to Form:

10

11

12
     /s/ Nima Ghazvini
13   Nima Ghazvini, Attorney for
     Martha G. Bronitsky
14   Chapter 13 Trustee
                                         *** END OF ORDER ***
15

16

17

18

19

20

21

22

23

24

25




     Case: 19-40887      Doc# 114                   -3-
                                       Filed: 04/08/20    Entered: 04/08/20 14:36:59      Page 3 of 4
                                  COURT SERVICE LIST
1
     None
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Case: 19-40887   Doc# 114                -4-
                                 Filed: 04/08/20    Entered: 04/08/20 14:36:59   Page 4 of 4
